AMENDMENT NO. 1 TO STOCKHOLDERS’ AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Stockholders
Agreement, dated as of November 8, 2010 (the “Agreement”), by and among Booz
Allen Hamilton Holding Corporation, a Delaware corporation (the “Company”), the
various stockholders party thereto and Explorer Coinvest LLC, a Delaware limited
liability company (the “Initial Carlyle Stockholder”), is made and entered into
effective as of this 12th day of June, 2012, by and between the Company and the
Carlyle Stockholders. All capitalized terms used herein but not defined herein
shall have the meaning assigned to them in the Agreement, and, except as
otherwise provided below, references herein to a specific Section will refer to
the corresponding Section of the Agreement.

WHEREAS, the Company and certain of its stockholders have entered into the
Agreement;

WHEREAS, in accordance with Section 16(k)(i) of the Agreement, the Carlyle
Stockholders and the Executive Stockholders holding a majority of the Securities
held by the Executive Stockholders have provided their prior written consent to
this Amendment; and

WHEREAS, the board of directors of the Company has approved this Amendment.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein and of the mutual benefits to be
derived herefrom, the parties hereto agree as follows:

1. Amendment to Section 1.01(a) . Section 1.01(a) is hereby deleted in its
entirety and replaced as follows:

(a) Each Executive Stockholder and Carlyle Stockholder shall vote all of the
Voting Shares over which such Executive Stockholder or such Carlyle Stockholder
has voting control and shall take all other necessary or desirable actions
within such Executive Stockholder’s or such Carlyle Stockholder’s control
(whether in such Executive Stockholder’s or such Carlyle Stockholder’s capacity
as a stockholder, director, member of a Board committee or officer of the
Company or otherwise, and including, without limitation, attendance at meetings
in person or by proxy for purposes of obtaining a quorum, execution of written
consents in lieu of meetings, and approval of amendments and/or restatements of
the Company’s certificate of incorporation or by-laws) so that (i) the
authorized number of directors (the “Directors”) on the Board shall be at least
six and no greater than twelve and (ii) the Directors shall be persons nominated
or designated in accordance with this Section 1. Three Directors, who may be
full-time employees of the Carlyle Stockholders or any of their respective
Affiliates (other than the Company and its subsidiaries), shall be designated
for nomination by the Carlyle Stockholders; provided, however, that the Carlyle
Stockholders may, in their sole discretion, (i) choose on any occasion to
designate fewer than three Directors for nomination or (ii) relinquish the right
to designate for nomination one or more Directors. Two Directors, who shall be
full-time employees of BAH, shall be designated for nomination for election by
the Chief Executive Officer of the Company; provided, however, that at any time
when the Chief Executive Officer of the Company shall not have been a full-time
employee of BAH for at least five years, such two Directors shall instead be
designated for nomination by the Executive Stockholders holding a majority of
the Voting Shares held by all Executive Stockholders (in either case, the
individuals designated pursuant to this sentence shall be referred to as the
“Executive Directors”); and provided, further, that (1) the number of Directors
that may be designated for nomination pursuant to this sentence on any occasion
may be reduced by the Leadership Team with the approval of the Executive
Stockholders holding a majority of the Voting Shares held by all Executive
Stockholders and (2) the Leadership Team with the approval of the Executive
Stockholders holding a majority of the Voting Shares held by all Executive
Stockholders may cause to be relinquished the right to designate for nomination
one or more Directors under this sentence. Any remaining Directors shall be
jointly designated for nomination for election by the Chief Executive Officer
and the Carlyle Stockholders; provided, however, that if (x) the Chief Executive
Officer of the Company has not been a full-time employee of BAH for at least
five years, (y) such Chief Executive Officer of the Company has not been
designated as an Executive Director, and (z) the Carlyle Stockholders determine
that such Chief Executive Officer of the Company should serve as a Director,
such Chief Executive Officer shall be so designated for nomination for election
and shall constitute one of such remaining Directors. Any Directors (other than
the Chief Executive Officer of the Company) designated pursuant to the
immediately preceding sentence, and any Directors designated by the Carlyle
Stockholders who are not full-time employees of the Carlyle Stockholders or any
of their respective Affiliates (other than the Company and its subsidiaries) and
were designated after consultation with the Chief Executive Officer of the
Company are hereinafter sometimes referred to as the “Unaffiliated Directors.”

2. No Modification. On and after the effective date of this Amendment each
reference in the Agreement to “this Agreement,” “herein,” “hereunder,” “hereof,”
“hereby,” or words of like import referring to the Agreement shall mean and be a
reference to the Agreement as amended by this Amendment. The Agreement, as
amended by this Amendment, is and shall continue to be in full force and effect
in accordance with its terms, and except as expressly set forth in this
Amendment no other amendment or modification to the Agreement is agreed to or
implied.

3. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

4. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to constitute one and the same agreement. Any facsimile copies hereof
or signature thereon shall, for all purposes, be deemed originals.

[The remainder of this page has been left blank intentionally.]

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of
June 12, 2012.

BOOZ ALLEN HAMILTON HOLDING CORPORATION

      By:  
/s/ Ralph W. Shrader
   
 
   
Name: Ralph W. Shrader



    Title: Chairman, Chief Executive Officer and
President

1







      EXPLORER COINVEST LLC



      By: Carlyle Partners V US Manager, L.L.C, its manager



      By: TC Group, L.L.C., its managing member



      By: Carlyle Holdings I, L.P., its managing member



      By: Carlyle Holdings I GP Sub L.L.C., its general partner



      By: Carlyle Holdings I GP Inc., its managing member

By: /s/ Ian Fujiyama
Name: Ian Fujiyama
Title: Managing Director


2